Exhibit 10.19

Corporate Consulting Agreement

 

THIS CORPORATE CONSULTING AGREEMENT (the “Agreement”) is made as of the date set
forth on the signature page hereto, by and between
CRG Finance A.G., (the “Advisor”), and CIG Wireless Corp. (the “Company”).  

WHEREAS, Advisor, by and through its officers, employees, agents,
representatives and affiliates, has expertise in the areas of international
corporate management, financing, marketing, sales consulting, strategic business
planning, enhancing shareholder value, investment structuring, asset acquisition
and disposition, and other matters relating to global corporate development; and

WHEREAS, the Company desires to avail itself of the expertise and networks of
the Advisor in the aforesaid areas; and

WHEREAS, the Company and the Advisor have previously entered into a corporate
development service agreement, dated June 1, 2011 (the “2011 Agreement”) and the
parties wish to fully terminate the 2011 Agreement and enter into the present
Agreement hereof.

NOW, THEREFORE, in consideration of the foregoing recitals and the covenants and
conditions herein set forth, which the parties expressly acknowledge and agree
is adequate and sufficient in all respects, the parties hereto agree as follows:

1.         Appointment.

            The Company hereby appoints Advisor to render the advisory and
consulting services described herein for the term of this Agreement.

2.         Services.

            (a)        During the term of this Agreement, Advisor shall render
to the Company, by and through such of Advisor’s officers, directors, employees,
agents, representatives and affiliates as Advisor, in its sole discretion shall
designate, consulting and other advisory services (collectively, the “Advisory
Services”) in relation to developing strategic plans for inception of
operations, corporate management, the operations of the Company, strategic
planning, domestic and international marketing and sales, financial advice,
including, without limitation, advisory and consulting services in relation to
the recommendations of candidates for senior management positions of the Company
and its subsidiaries, prospective strategic alliance partners, preparing
acquisition growth plans, identifying prospective merger and acquisition
candidates, developing value propositions for the Company, analyzing financial
implications of potential transactions, advising on negotiations regarding terms
and conditions of transactions, outlining and managing due diligence issues and
due diligence processes, introductions to prospective customers, selection of
investment bankers or other financial advisors or consultants, and advice with
respect to the capital structure of the Company, equity participation plans,
employee benefit plans and other incentive arrangements for certain key
executives of the Company.  All Advisory Services to be rendered hereunder shall
be made by Advisor solely on a

 

 



--------------------------------------------------------------------------------

 

 

Corporate Consulting Agreement



discretionary basis and solely within the scope of its knowledge and abilities.
Nothing herein shall be construed to deem Advisor to be acting as a fiduciary to
the Company or its shareholders, or as an officer or director of the Company,
and nothing herein shall be deemed to grant Advisor any authority to act on
behalf of the Company or to supersede the authority of any and all of the
officers and directors of the Company.  The officers and directors of the
Company shall at all times retain sole authority to accept or decline such
advice offered by Advisor and only the officers and directors may bind the
Company in respect of any advice given by Advisor. 

            (b)        The Company agrees to undertake any and all of its own
due diligence with respect to any and all recommendations made by Advisor.  No
reliance shall be made upon Advisor as having satisfied separate and independent
due diligence obligations of the Company with respect to any and all
transactional matters involving the Company. 

3.         Fees & Expenses

            (a)        In consideration of the rendering of the Advisory
Services contemplated by Section 2(a) hereof, the Company agrees to pay to
Advisor the following fees:

            (b)        A monthly Advisory Services fee of $9,500. 

            (c)        Any and all requests for Out-of-Pocket Expenses shall
require specific pre-approval in writing of a duly authorized officer of the
Company prior to Advisor incurring such expenses.  The Company shall, following
such pre-approval and at the request of Advisor, upon presentation of reasonable
receipts and documentation evidencing Out-of-Pocket Expenses, pay directly, or
reimburse Advisor for such previously authorized Out-of-Pocket Expenses.  For
the purposes of this Agreement, the term “Out-of-Pocket Expenses” shall mean the
pre-approved amounts actually paid or incurred by Advisor in cash in connection
with its performance of the Advisory Services, including, without limitation,
reasonable (i) fees and disbursements of any independent auditors, outside legal
counsel, consultants, third-party investment bankers, financial advisors and
other independent professionals, organizations and consultants; (ii) costs of
any outside services or independent contractors such as financial printers,
couriers, business publications or similar services and (iii) transportation,
per diem, telephone calls, word processing expenses or any similar expense not
associated with its ordinary operations. All pre-approved reimbursements for
Out-of-Pocket Expenses shall be made promptly upon or as soon as practicable
after presentation by Advisor to the Company of the statement in connection
therewith. 

4.         Representations & Warranties of Advisor

a.       In each jurisdiction in which the Advisor will solicit, offer or
facilitate the sale of any Company securities: (i) the Advisor is legally
registered and in good standing with any and all governmental and/or regulatory
authorities to solicit, offer and sell Company securities, or (ii) the Advisor
is legally and validly exempt from such registration. 

 

b.      Each individual who will engage in the activities described herein on
behalf of the Advisor as a director, officer, employee, or agent of the Advisor
is, and will continue to be at all times during the term of this Agreement, (i)
registered or licensed as an agent, salesman, salesperson, or sales
representative in the jurisdictions from, in, or into which, such individual
will be engaging in the activities described herein, and none of such
registrations or licenses has expired or been revoked, suspended, terminated,
limited, qualified, or conditioned in any respect; or, alternatively, such
individual is not and will not be so required to be registered or licensed.

 

2

--------------------------------------------------------------------------------

 

 

Corporate Consulting Agreement



 

c.       In connection with the solicitation, offer or sale of any and all
securities of the Company, the Advisor will comply fully with all applicable
laws, rules and regulation of any and all governmental authorities and
regulatory organizations having jurisdiction over the Advisor.

 

d.      The foregoing representations and warranties continue during the term of
this Agreement, and if at any time any event shall occur which could make any of
the foregoing incomplete or inaccurate, the Advisor shall promptly notify the
Company of the occurrence of such event.

5.         Indemnification

            The Company will indemnify and hold harmless Advisor and its
officers, directors, employees, agents, shareholders, attorneys, accountants,
representatives and their respective affiliates (each being an “Indemnified
Party”) from and against any and all losses, costs, expenses, claims, damages
and liabilities (the “Liabilities”) to which such Indemnified Party may become
subject under any applicable law, or any claim made by any third party, or
otherwise, to the extent they relate to or arise out of the performance of the
Advisory Services contemplated by this Agreement or the engagement of Advisor
pursuant to, and the performance by Advisor of the Advisory Services
contemplated by, this Agreement. The Company will reimburse any Indemnified
Party for all reasonable costs and expenses (including reasonable attorneys’
fees and expenses) as they are incurred in connection with the investigation of,
preparation for or defense of any pending or threatened claim for which the
Indemnified Party would be entitled to indemnification under the terms of the
previous sentence, or any action or proceeding arising therefrom, whether or not
such Indemnified Party is a party hereto, provided that, subject to the
following sentence, the Company shall be entitled to assume the defense thereof
at its own expense, with counsel satisfactory to such Indemnified Party in its
reasonable judgment. Any Indemnified Party may, at its own expense, retain
separate counsel to participate in such defense, and in any action, claim or
proceeding in which the Company, on the one hand, and an Indemnified Party, on
the other hand, is, or is reasonably likely to become, a party, such Indemnified
Party shall have the right to employ separate counsel at the Company’s expense
and to control its own defense of such action, claim or proceeding if, in the
reasonable opinion of counsel to such Indemnified Party, a conflict or potential
conflict exists between the Company, on the one hand, and such Indemnified
Party, on the other hand, that would make such separate representation
advisable. The Company agrees that it will not, without the prior written
consent of the applicable Indemnified Party, settle, compromise or consent to
the entry of any judgment in any pending or threatened claim, action or
proceeding relating to the matters contemplated hereby (if any Indemnified Party
is a party thereto or has been actually threatened to be made a party thereto)
unless such settlement, compromise or consent includes an unconditional release
of the applicable Indemnified Party and each other Indemnified Party from all
liability arising or that may arise out of such claim, action or proceeding.
Provided that the Company is not in breach of its indemnification obligations
hereunder, no Indemnified Party shall settle or compromise any claim subject to
indemnification hereunder without the consent of the Company. The Company will
not be liable under the foregoing indemnification provision to the extent that
any loss, claim, damage, liability, cost or expense is determined by a court, in
a final judgment from which no further appeal may be taken, to have resulted
solely from breach of  this Agreement, or the gross negligence or willful
misconduct of Advisor. If an Indemnified Party is reimbursed hereunder for any
expenses, such reimbursement of expenses shall be refunded to the extent it is
finally judicially determined that the Liabilities in question resulted solely
from the gross negligence or willful misconduct of Advisor.

 

 

3

--------------------------------------------------------------------------------

 

 

Corporate Consulting Agreement



6.         Term

            This Agreement shall be in effect on the date hereof and shall
continue until the third anniversary of the date hereof (the “Initial Term”). 
This Agreement shall automatically renew on each anniversary thereafter and
continue and remain in effect for additional one year periods (each a “Renewal
Term”) unless either party gives not less than ninety (90) days’ advance written
notice.  This Agreement may be terminated at any time upon mutual consent of the
parties.  This Agreement may be terminated by the Company upon determination of
(i) any act of fraud or dishonesty, willful misconduct or gross negligence by
Advisor in connection with its obligations under this Agreement (ii) breach of
any contractual duty of Advisor to the Company under this Agreement.  This
Agreement may be terminated by Advisor in the event of any non-performance of
the duties and obligations of the Company.  This Agreement may be terminated at
any time for any reason by Advisor upon not less than thirty (30) days’ advance
written notice to the Company.  Any and all provisions of this Agreement
pertaining to any and all outstanding unpaid compensation due and payable to
Advisor shall survive termination of this Agreement and the provisions of
Sections 5, 7 and 8 and otherwise as the context so requires shall survive the
termination of this Agreement.

7.         Other Activities

            Nothing herein shall in any way preclude Advisor or its officers,
directors, employees, agents, shareholders, attorneys, accountants,
representatives and their respective affiliates from engaging in any and all
other business activities or from performing services for its or their own
respective account or for the account of others, including for companies that
may do business with the Company or have interests which are substantially
similar to the business conducted by the Company.  Where Advisor has an
ownership interest in any companies or organizations with whom the Company
directly engages in business relationships (“Interested Transactions”) Advisor
undertakes to disclose such relationships in writing to the corporate governance
officer of the Company or another duly authorized officer of the Company. 
Nothing herein shall be construed as an undertaking of unique or exclusive
services of Advisor solely on behalf of the Company.  The Company expressly
waives any and all actual or potential conflicts with respect to Advisor’s past,
present or future relationships of any nature or kind with any and all Company
officers, directors, shareholders, agents, accountants, counsel or third parties
and their respective affiliates with whom Advisor has, or has had, dealings or
business relationships of any nature or kind.

 

 

4

--------------------------------------------------------------------------------

 

 

Corporate Consulting Agreement



8.         General.

            (a)        No amendment or waiver of any provision of this
Agreement, or consent to any departure by either party from any such provision,
shall be effective unless the same shall be in writing and signed by the parties
to this Agreement, and, in any case, such amendment, waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.

            (b)        This Agreement and the rights of the parties hereunder
may not be assigned without the prior written consent of the parties hereto;
provided, however, that Advisor may assign or transfer its duties or interests
hereunder to a Advisor affiliate at the sole discretion of Advisor.  Subject to
the foregoing, this Agreement shall inure to the benefit of, and be binding
upon, Advisor and the Company (including any and all present and future
subsidiaries of the Company that are not signatories hereto) and their
respective successors and assigns. 

            (c)        Any and all notices hereunder shall, in the absence of
receipted hand delivery, be deemed duly given upon confirmation of receipt or
refusal of delivery, if the same shall be sent by registered or certified mail,
return receipt requested, or by internationally recognized courier and the
mailing date shall be deemed the date from which all time periods pertaining to
a date of notice shall run. Notices shall be addressed to the parties at the
registered address of record and may be changed upon Notice as provided herein
to the other party regarding such change of address.

            (d)       This Agreement shall constitute the entire agreement
between the parties with respect to the subject matter hereof, and shall
supersede all previous oral and written (and all contemporaneous oral)
negotiations, commitments, agreements and understandings relating hereto.
 Without limiting the foregoing, this Agreement fully terminates the 2011
Agreement which shall be of no further force or effect whatsoever and each of
the parties hereto fully releases and holds harmless the other party thereto in
respect of any and all matters pertaining to the 2011 Agreement. 

            (e)        All controversies arising out of or in connection with
this Agreement shall be finally settled pursuant to binding arbitration under
the Rules of Arbitration of the Chamber of Commerce of Zurich by a single
arbitrator appointed and conducted in accordance with the Swiss Rules of
International Arbitration. The place of arbitration shall be Zurich,
Switzerland.  The arbitration shall be conducted in the English language.  The
prevailing party in any such arbitration shall be awarded reimbursement of any
and all fees, costs, expenses and disbursements incurred with respect to such
arbitration and/or the enforcement of this Agreement.  The award of any such
arbitration may be entered by any court of competent jurisdiction.  In the event
of any doubt regarding the enforceability of the arbitration provisions herein,
this Agreement shall be governed by, and enforced in accordance with, the laws
of the state of incorporation of the Company (excluding the choice of law
principles thereof).  The parties expressly agree that the place and manner of
such arbitration is reasonable and neither party shall raise any defense of
forum non conveniens or lack of binding jurisdiction of such arbitral forum.

 

5

--------------------------------------------------------------------------------

 

 

Corporate Consulting Agreement



            (f)        All information provided by the Company to be relied upon
by Advisor will be, when and as delivered to Advisor, and on the closing date of
all transactions, complete and correct in all material respects and will not
knowingly contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
contained therein, in light of the circumstances under which they were made, not
misleading.  The Company shall advise Advisor immediately of the occurrence of
any event or circumstance that results in any Company document containing untrue
statement of a material fact or omitting to state a material fact required to be
stated therein or necessary to make the statements contained therein, in light
of the circumstances under which they were made, not misleading, and shall
furnish to Advisor copies of amended or supplemented documents that correct such
statement or omission in such quantities as Advisor may from time to time
reasonably request. All financial or other projections of the Company will be
prepared in good faith on the basis of reasonable assumptions. The Company
acknowledges that Advisor (i) will be using and relying on all Company
information without independently verification of the same, (ii) does not assume
responsibility for the accuracy or completeness of such information; (iii) will
not make any appraisal of any assets of the Company or (iv) will not render any
fairness opinions.  Except as otherwise provided herein, nothing herein shall
require Advisor to deliver to the Company any reports, memoranda or other
documentation of any nature or kind except as determined by Advisor. 

            (g)        The Company has full corporate power and authority to
execute and deliver this Agreement on behalf of itself and its affiliates and to
perform its obligations hereunder, and all consents, authorizations, approvals
and orders required in connection with the execution, delivery and performance
hereof have been obtained. This Company represents and warrants to the Advisor
that the Agreement is a valid and binding obligation of the Company, enforceable
in accordance with its terms and that the execution, delivery and performance of
this Agreement by the Company and the Advisor will not conflict with, result in
a breach of any of the terms or provisions of or constitute a violation or a
default under any laws, rules or regulations applicable to the Company and the
Advisor pertaining to the subject matter herein or under any material agreement
or instrument to which the Company is a party or by which the Company is bound.
Nothing herein shall be construed as an undertaking of unique or exclusive
services of the Advisor solely on behalf of the Company.  The Company agrees to
undertake any and all of its own due diligence with respect to any and all
prospective Investors and proposed corporate development activities.  The
Company expressly waives any and all actual or potential conflicts with respect
to the Primes past, present or future relationships of any nature or kind with
any Investors or their respective affiliates.

            (h)        Advisor shall be entitled to fully rely upon all
documents and materials provided by the Company as true and correct in all
respects and the Company shall indemnify and hold harmless Advisor and its
officers, directors, employees and agents for any and all losses incurred by
Advisor as a result of any material misstatement or omission in such marketing
materials, which losses shall include, without limitation, all fees, costs,
expenses and disbursements of counsel defending Advisor against claims for such
losses as well as enforcement of this Agreement.  The officers and directors of
the Company shall independently review and confirm the validity of all facts in
all materials prepared by Advisor.

 

6

--------------------------------------------------------------------------------

 

 

Corporate Consulting Agreement



            (i)         No advice rendered by Advisor pursuant to this Agreement
may be disclosed publicly in any manner without Advisor’s prior written
approval, except as may be required by law, regulation or court order but
subject to the limitation below.  If the Company is required or reasonably
expects to be required to disclose any advice, the Company shall provide Advisor
with prompt notice thereof so that Advisor may seek a protective order or other
appropriate remedy and take reasonable efforts to assure that all of such advice
disclosed will be covered by such order or other remedy.  Whether or not such a
protective order or other remedy is obtained, the Company will and will cause
its affiliates to disclose only that portion of such advice that the Company is
so required to disclose. 

            (j)         The Company shall not directly or indirectly or through
any third party take any action to circumvent this Agreement or the rights of
Advisor set forth herein.  The Company undertakes and promises that it will not
circumvent the Advisor by dealing directly with any prospective counterparties
introduced by the Advisor to the Company, unless authorized by the Advisor in
writing to deal directly with them.

            (k)        If any provision(s) of this Agreement or the application
thereof to any person or circumstance shall be invalid or unenforceable to any
extent, the remainder of this Agreement and the application of such provisions
to other persons or circumstances shall not be affected thereby and shall be
enforced to the fullest extent permitted by law.

            (l)         Numbered and titled article and section headings and
defined terms are for convenience only and shall not be construed as amplifying
or limiting any of the provisions of this Agreement.  This Agreement has been
fully negotiated and jointly drafted by the parties and nothing herein shall be
construed against either party as the draftsperson thereof.

            (m)       The waiver by any party of any breach of this Agreement
shall not operate as or be construed to be a waiver by such party of any
subsequent breach.

            (n)        This Agreement may be executed by the parties to this
Agreement in separate counterparts, each of which when so executed shall be
deemed to be an original and both of which taken together shall constitute one
and the same instrument and Agreement.  This Agreement may be executed and
delivered via facsimile or any other means of electronic delivery which shall be
fully binding upon the parties to the same and full extent as the original
exemplar thereof.

            (o)        The Confidentiality Agreement attached hereto as Exhibit
A is hereby incorporated herein by reference thereto and Advisor hereby agrees
to be bound all terms and conditions of such Confidentiality Agreement.

 

[Signature Page Follows]

 

7

--------------------------------------------------------------------------------

 

 

Corporate Consulting Agreement



 

            IN WITNESS WHEREOF, the parties have caused this Agreement to be
executed and delivered as of this March 22 day of 2012 by their respective duly
authorized officers or agents as set forth below.

 

Corporate Advisor:  CRG Finance AG

 

            By:      /s/ Sergei Stetsenko

                        Name:Sergei Stetsenko

                        Title: President & CEO

Address for Notices: 23 Bahnhofstrasse, 6630 Zug, Switzerland



 

CIG Wireless Corp.

 

            By:      /s/Paul McGinn

                        Name:Paul McGinn

                        Title: CEO

                        Address for Notices: 5 Concourse Parkway

    Atlanta GA 30328

8

--------------------------------------------------------------------------------

 

CIG WIRELESS CORP.

Confidentiality & Nondisclosure Agreement

 

This Confidentiality & Nondisclosure Agreement (the "Agreement"), effective as
of March 22, 2012 (the "Effective Date"), by and between CIG WIRELESS CORP., a
Nevada corporation (“Disclosing Party”), having a principle business address as
set forth below, and
Advisor Group Management SA(“Receiving Party”), having the principal address as
set forth below, is hereby entered into to protect the Disclosing Party’s
Confidential Information (as defined herein).

 

1.   Definitions and Exclusions. "Party" means each of Disclosing Party or
Receiving Party individually and "Parties" means Disclosing Party and Receiving
Party collectively. “Confidential Information” means any and all information of,
or concerning, the Disclosing Party obtained by the Receiving Party or to which
the Receiving Party has direct or indirect access, whether marked as
confidential or not, in any and all forms, formats or media, including
information obtained from representatives of the Disclosing Party, oral or other
transitory means, unless expressly and specifically indicated at the time of
disclosure to be non-confidential. Confidential Information shall include but is
not limited to: all corporate matters, all business matters and operations
(past, present, future, contingent or otherwise), all plans, all negotiations,
all legal matters, all regulatory matters, all trade secrets, know-how, computer
programs, mathematical formulae, theories, techniques, procedures, processes,
strategies, methods, systems, designs, the identity of, and all information
concerning, financiers, partners, joint-ventures, alliances, affiliates,
customers, suppliers, service providers, consultants, advisers, development
models and information, methods and sources, marketing and sales information,
all information received from others that the Disclosing Party is obligated to
treat as confidential or proprietary, and any and all other information that
together with all other available information would be material to the
Disclosing Party. Notwithstanding the foregoing, Confidential Information shall
exclude information that: (i) was lawfully in the public domain at the time of
disclosure; (ii) lawfully becomes part of the public domain after disclosure
through no fault of the Receiving Party; (iii) was already in the Receiving
Party’s possession free of any confidentiality obligation at the time of
disclosure; (iv) was received after disclosure to the Receiving Party from a
third party who had a lawful right to disclose such information without any
obligation to restrict its further use or disclosure; or (v) was developed by
the Receiving Party independently of, and without exposure to, the Disclosing
Party’s Confidential Information. All Confidential Information is provided “as
is.” Disclosing Party makes no warranties, express, implied or otherwise,
regarding the accuracy, completeness or performance or its Confidential
Information.

 

2.   Nature of Obligation and Limited Right to Use. Except as otherwise approved
in writing, Receiving Party shall: (a) hold and maintain the Disclosing Party’s
Confidential Information in strict confidence, exercising no less than
commercially reasonable care to the full extent necessary to assure protection
of sensitive material non-public confidential information; (b) not disclose such
Confidential Information to any third party unless authorized by the Disclosing
Party to do so with such further reasonable action taken for the protection of
such Confidential Information; and (c) use the Confidential Information for no
purpose other than evaluating or pursuing an investment or other business
relationship with the Disclosing Party or acting on behalf of the Disclosing
Party in an authorized manner. Nothing herein shall be construed as granting any
property, license or use of rights to any Confidential Information, and
Receiving Party shall not make, have made, offer, market, use or sell the
Confidential Information or any product or service using, incorporating, relying
on, or derived from the Disclosing Party’s Confidential Information except to
the extent expressly authorized by the Disclosing Party or an authorized
representative of the Disclosing Party. Receiving Party shall not communicate
any information to the Disclosing Party in violation of such Party’s
confidentiality obligations to a third party, and Receiving Party shall not
knowingly communicate any information to the Disclosing Party in violation of
the proprietary rights of any third party.  Confidential Information may not be
reproduced unless authorized in writing.

3.   Term. The term of this Agreement shall commence upon the Effective Date and
survive without termination. At any time, upon the written request of the
Disclosing Party, the Receiving Party shall promptly return to the Disclosing
Party or destroy all documents and other tangible materials representing or
embodying the Disclosing Party’s Confidential Information and all copies
thereof, and shall immediately cease any further use thereof. Upon written
request, Receiving Party shall furnish a written officer’s certificate attesting
to the complete return or destruction of the Disclosing Party’s Confidential
Information.

 

4.   Assignment; Amendments; Waivers. Neither Party may assign, transfer,
delegate or sublicense any rights, duties or obligations under this Agreement
without the prior written consent of the other Party.  Any and all amendments
and waivers of this Agreement must be in writing signed by the Parties hereto.

 

5.   Notices. All notices required under this Agreement shall be in writing and
shall be delivered by personal delivery, electronic mail, facsimile transmission
or by certified or registered mail, return receipt requested, and shall be
deemed given upon personal delivery, five days after deposit in the mail, or
upon acknowledgment of receipt of electronic transmission. Notices shall be sent
to the respective address set forth below or to such other address as such Party
may specify in writing as delivered to the other Party in the aforementioned
manner.  The Receiving Party shall immediately notify the Disclosing Party upon
discovery of any loss or unauthorized disclosure of the Disclosing Party’s
Confidential Information.

 

6.   Irreparable Harm. Each Party acknowledges that breach of this Agreement
will cause irreparable harm to the Disclosing Party and hereby agrees that the
Disclosing Party shall be entitled to seek injunctive relief under this
Agreement for such breach or threatened breach, as well as such further relief
as may be granted by a court of competent jurisdiction. Neither Party may raise
any defense based on adequate remedy at law.

 

7.   Dispute Resolution; Governing Law. The Parties hereby irrevocably consent
to the sole and exclusive jurisdiction of and venue for resolution of disputes
by binding arbitration in New York by the Center for International Dispute
Resolution of the American Arbitration Association (“AAA”) by a panel of three
arbitrators appointed by the AAA upon application made to the AAA by either
Party.  Notwithstanding the foregoing, nothing herein shall limit a Party from
seeking injunctive relief in a court of competent jurisdiction.  For purposes of
enforcement of Arbitration, this Agreement shall be subject to the laws of the
state of incorporation without reference to conflicts of law; and for purposes
of interpretation of this Agreement by the AAA the jurisdiction of the place of
Arbitration shall apply.  The award of arbitration may be entered as judgment in
any court of competent jurisdiction.

 

8.   General. This Agreement is the entire and complete Agreement between the
Parties with respect to the subject matter hereof and supersedes any prior or
contemporaneous agreements or understandings between the Parties, whether
written or oral, and may not be modified in any way unless by means of written
addendum, signed and dated by duly authorized representatives of both Parties.
If any portion of this Agreement is found to be invalid or unenforceable, the
remaining provisions shall remain in effect and the Parties shall immediately
begin negotiations to replace any invalid or unenforceable portions that are
essential parts of this Agreement. If either Party fails to enforce any right or
remedy hereunder, such failure shall not be deemed a waiver of such right or
remedy.

 

THE RECEIVING PARTY WILL NOT TRADE IN THE SECURITIES OF DISCLOSING PARTY OR ANY
OTHER PUBLIC COMPANY WITH RESPECT TO CONFIDENTIAL INFORMATION, OR PERMIT OR
CAUSE ANY PERSON TO TRADE ANY SECURITIES ON BEHALF OF THE RECEIVING PARTY,
DURING ANY PERIOD IN WHICH THE RECEIVING PARTY IS IN POSSESSION OF CONFIDENTIAL
INFORMATION OR ANY OTHER MATERIAL NON-PUBLIC INFORMATION CONCERNING THE
DISCLOSING PARTY OR ITS SUBSIDIARIES OR AFFILIATES. 

 

In Witness Whereof, the Parties hereto have executed this Agreement on and as of
the day and year first above written.

 

CIG WIRELESS
CORP.:                                                                                       
Receiving Party:

By:/s/ Paul
McGinn                                                                                                 
By: CRG Finance
AG                                                                                  
 

Name: Paul
McGinn                                                                                                 Name:Seregi
Stetsenko                                                                                
 

Title:CEO                                                                                                                Title:CEO
President                                                                                    
 

Address: 5 Concourse Parkway, Atlanta GA 30328                                
                 Address: 23 Bahnhofstrasse, 6630 Zug,
Switzerland                                    

 

 

9

 

--------------------------------------------------------------------------------



 